DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 Response to Amendment
	Applicant’s Amendment filed February 4, 2021 has been fully considered and entered.
Applicant’s arguments, see pages 5-7, filed February 4, 2021, with respect to claims 1-3 and 7-10 have been fully considered and are persuasive.  Accordingly, the   rejections set forth in the previous Office action have been withdrawn in view of Applicant’s Amendment to the claims. 
Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant art known, does not disclose or render obvious:
The fiber optic connector configured to terminate a fiber optic cable defined by claim 1, comprising: 
a cable boot assembly configured to be received in the outer connector housing, the cable boot assembly having a longitudinal axis and comprising a cable boot member movable relative to the outer housing, the cable boot member including a housing connection portion configured to connect the cable boot assembly to the outer connector housing, the housing connection portion comprising a flexible actuator received in the cut-out and thereby latching the cable boot assembly to the outer connector housing, the cable boot assembly further comprising at least first and second optical fibers, the first and second optical fibers being secured to the cable boot member for movement with the cable boot member relative to the outer connector housing;
wherein the fiber optic connector is configured to be selectively plugged into and removed from a receptacle as a unit when the flexible actuator is received in the cut-out and wherein depressing the at least one actuator while the fiber optic connector is plugged into the receptacle can release the cable boot assembly from the outer housing without releasing the outer housing from the receptacle such that the cable boot assembly can be withdrawn from the outer housing without withdrawing the outer housing from the receptacle when the cable boot assembly is pulled in a distal direction; and 
wherein after the cable boot assembly is withdrawn from the outer housing, the cable boot assembly is configured to rotate 1800 about the longitudinal axis to an inverted orientation and be reinserted into the outer housing in the inverted orientation to reverse a polarity of the fiber optic connector 
in combination with all of the other limitations of claim 1; or
The cable boot assembly configured to be received in an outer connector housing to form a fiber optic connector that can be inserted into a fiber optic receptacle as a unit as defined by claim 8, comprising: 
at least first and second optical fibers, the first and second optical fibers being secured to the cable boot member for movement with the cable boot member relative to the outer connector housing; 
wherein depressing the at least one actuator moves the actuator inward into the opening; thereby, allowing the cable boot assembly to be removed from the outer connector housing; 
wherein when the cable boot assembly is separated from the outer connector housing, the cable boot assembly is configured to rotate 1800 about the longitudinal axis to an inverted orientation and be reinserted into the outer connector housing in the inverted orientation to reverse a polarity of the fiber optic connector in combination with all of the other limitations of claim 8.
Claims 2, 3, and 7 depend from claim 1; and claims 9 and 10 depend from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874